DETAILED ACTION
Claim Interpretation
Claims 19-21 were analyzed for patent eligible subject matter under 35 U.S.C. 101. Claims 19-21 are patent eligible because the specifications at ¶71 disclose that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Tejada (Reg. No. 76,764 on 05/06/2022.

The application has been amended as follows: 
14. (Currently Amended) The method of claim [[13]]-1, further comprising:
displaying, by one or more computer processors, the generated co-occurrence rating of the one or more displayed collocated terms.

18. (Canceled)


Allowable Subject Matter
Claims 1-12, 14-17, 19-20, 22-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 19 and 22, the prior art of record, alone or in combination, fails to teach at least “generating, by one or more computer processors, one or more collocated terms based on one or more calculations by the trained corpus link model; generating, by one or more computer processors, a co-occurrence rating for each of the one or more generated collocated terms, wherein the co-occurrence rating contains one or more probabilities denoting a likelihood that a query is associated with one or more collocated and one or more colligated terms”.
At best, Biatov et al (US 20140207457) teaches in ¶25 The left and right lexical contexts of the new spoken words may then be compared with co-occurrence models of the left and right lexical contexts; a reasonable distance metric, such as Cosine distance, may be used to evaluate matches between the true word global lexical contexts and the test word global lexical context.
At best, Dabah et al (US 20160041990) teaches in ¶129-130 Collocation is evaluated by comparing collocation of the first and second meaningful terms of the entry with collocation of first and second matching query terms. The entries included in the search results are ranked by a confidence score based on degrees of matching, relevancy, and collocation; the determined matches and the determined data stores 120 are displayed via a GUI that is configured to display results and receive feedback.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669